DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/20/2022 has been entered.
 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2020053906 filed on 03/25/2020.
Response to Amendment
This office action is in response to the amendments submitted on 05/20/2022. It is a non-final action based on further search and consideration and based on the provided arguments. Wherein claims 1 and 3-10 are amended and examined. Claim 2 is canceled.

	

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language considering the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	The term “means” or “step” or the generic placeholder is not modified by enough structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites enough structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting enough structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim 1-the claim limitation does not use “means for” language to invoke 35 U.S.C. § 112(f). The functional language “receive” subsequently modifies the non-structural term “an input section”. The non-structural claim term “an input section” is not subsequently modified by any structural language limitations. Therefore, despite not using “means for” language, the limitation is considered to have invoked 35 U.S.C. § 112(f) and should be treated accordingly.
35 U.S.C. § 112(f) has been invoked for following terms for similar reason.
“The output section” and “computing section”.
35 U.S.C. § 112(f) has been invoked for claims 3-10 for similar reason.
Corresponding structures are disclosed in the instant Specification at least by following way:
Input section –page 2, 8, and 23.
Output section –page 3, 9, and 24.
Computing section – page 3, 9, and 24.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites – “wherein the computing section is configured to identify peak values of the vibration values and evaluate a degree of abnormality of the rotating machine from each of magnitude of the peak values of the vibration values and/or the rotation speeds at the peak values of the vibration values”
Based on specification page 2, line 21 – “computing section that performs computations using operation data received”
There is no indication that “a degree of abnormality “is evaluated by computing section. Thus claim 1 is rejected based on lack of written description.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, amended claim recites – “a calculator that includes an input section, a computing section and an output section”.
According to specification page 2, line 22- “received; and a calculator that includes an output section.”
According to specification, page 8, line 19 -22- “device. In Fig. 3, a diagnosis and monitoring device 1 including a calculator receives the plant 20 operation data D into the calculator 1 via a communication section and/or an input section from sensor/sensors.”
According to specification, page 24, line 1-4 “a computing section that performs computations using the operation data received, and a calculator that includes an output section.”
From above statements it’s not clear if “A calculator” includes an “input section” or “input section” is a separate unit feeding the calculator. Same way it is not clear is “A calculator” includes a “computing section” or it is a separate unit. 
Thus claim 1 is unclear and indefinite. 
Dependent claims 3-9 failed to clarify this and so are rejected too.
For examining, Examiner is interpreted the input section and “computation unit” separate units.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the way the invention was made.

Claims 1,3-5 and 9-10 rejected under 35 U.S.C. 103 as being unpatentable over Kurihara et al. (US 4437163) (hereinafter Kurihara) and further in view of Murphy et al. (US 20190074896 A1) (hereinafter Murphy).

Regarding claim 1 Kurihara teaches a rotating machinery diagnosis and monitoring system (FIG. 2 is a block diagram of a shaft vibration monitoring system), comprising: a vibration meter (Col 4, line 1-5, “LP driving a generator. A vibration transducer 12 as shown in FIG. 1B is mounted on each of the bearings 1 to 6.”);
 a rotation speed sensor ( Col 3, line 23-26, “FIG. 1C is a schematic view showing the structure of a reference pulse generator and a rotation speed-responsive pulse generator (i.e. rotation speed sensor);”); and a calculator that includes an input section, a computing section and an output section, wherein (Fig 2- presenting calculator, Amp -input section, block 22 -computing section and 24 output section),  the input section  receives vibration values from the vibration meter and rotation speeds from the rotation speed sensor as operation data of a rotating machine(Column 4 lines 23-40 – “Referring to FIG. 2, the detected shaft vibration signal 101 is applied through the amplifier 13 (i.e. input section ) to a detector circuit 20 which provides an output signal (a DC component signal) indicative of the average value of the amplitude A of the input signal 101. The detector output signal indicative of the vibration amplitude A is applied to a monitoring circuit 24 and to a differentiating circuit 22 (i.e. computing section) which provides an output signal indicative of the rate of change A of the vibration amplitude. The pulse signal 105 or 106 indicative of the rotation speed N of the rotary machine is also applied from the pulse generator to the monitoring circuit 24.” Monitor 24 is shown in Fig. 2 as outputting alarm data.); the computing section performs computations using the operation data received (Col 4, line 24-40); 
wherein the computing section is configured to identify peak values of the vibration values and evaluate a degree of abnormality of the rotating machine from  magnitude of the peak values of the vibration values and/or the rotation speeds at the peak values of the vibration values (Column 4 lines 41-45 – “A method as illustrated in FIG. 3A has been proposed so as to diagnose unusual vibration (i.e. degree of abnormality) of the rotor shaft 11 of the rotary machine on the basis of the relation between the vibration amplitude A (i.e. peak value) and the rotation speed N of the rotary machine.”), and
wherein the computing section is configured to evaluate the degree of abnormality from the rotation speeds at the peak values of the vibration values based on an index with respect to a critical speed (See the thresholds used in evaluating the “safety,” “alarm,” and “trip” scores shown in Fig. 3 and described at Column 3 line 41 to Column 4 line 9. The plurality of ranges used here is indication of critical speed).
	Kurihara is silent with regards to wherein the output section is configured to display externally a result of evaluations performed by the computing section.
	Murphy teaches wherein the output section is configured to display externally a result of evaluations performed by the computing section (Para [0035], “When a single event is occurs, it might be displayed with a caution color on a display or light, recorded in a log, or sent out over an electronic reporting mechanism such as SNMP traps, relay contacts, email, etc.” According to Abstract any vibration is considered as an event. So, during presence of vibration based on the strength of vibration (i.e. evaluation result) a result is displayed).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement presentation of vibration results as taught by Murphy into the vibration monitoring system of Kurihara since the technique of Murphy is applied on the vibration monitoring system. Therefore, this technique of displaying vibration evaluated results would facilitate detection of any unwanted vibration and taking corrective measures easily (Murphy, Para [0005]).

Regarding claim 3 the combination of Kurihara and Murphy teaches the limitations of claim 1.
	Kurihara further teaches wherein the computing section is configured to create a two-dimensional graph in which points are plotted in a coordinate system with coordinate axes indicating the vibration values and the rotation speeds (Fig 3A and 3B, Column 4, line 41-55), the points being defined by the peak values and the rotation speeds corresponding to the peak values (Fig 3A and 3B represents different points for peak value), and 
	Kurihara is silent with regards to wherein the output section is configured to display externally a result of evaluations performed by the computing section.
	Murphy teaches wherein the output section is configured to display externally a result of evaluations performed by the computing section (Para [0035], “When a single event is occurs, it might be displayed with a caution color on a display or light, recorded in a log, or sent out over an electronic reporting mechanism such as SNMP traps, relay contacts, email, etc.” According to Abstract any vibration is considered as an event. So, during presence of vibration based on the strength of vibration (i.e. evaluation result) a result is displayed).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement presentation of vibration results as taught by Murphy into the vibration monitoring system of Kurihara since the technique of Murphy is applied on the vibration monitoring system. Therefore, this technique of displaying vibration evaluated results would facilitate detection of any unwanted vibration and taking corrective measures easily (Murphy, Para [0005]).

Regarding claim 4 the combination of Kurihara and Murphy teaches the limitations of claim 3.
	Kurihara further teaches wherein the two-dimensional graph is divided into multiple areas ( Fig 3A , divided in 3 regions as mentioned in Column 4, line 41-45- alarm ,tip and safety), wherein the multiple areas are divided at least into a first area in proximity to a critical speed region of the rotating machine and a second area that exists in a position away from the first area, and wherein a degree of abnormality is evaluated to be higher when the points defined by the peak values and the rotation speeds corresponding to the peak values are plotted in the second area than when the points defined by the peak values and the rotation speeds corresponding to the peak values are plotted in the first area ( Fig 3 A, Column 4, line 41-65. It represents three areas marked as alarm area (first area), trip area (second area)).  

Regarding claim 5 the combination of Kurihara and Murphy teaches the limitations of claim 4.
	Kurihara further teaches wherein the computing section gives scores to the peak values of the vibration values plotted in the areas for each of the peak values (Fig 3A, Column 4, line 41-45) wherein the computing section gives higher scores to the peak values of the vibration values plotted in the second area than the scores to the peak values of the vibration values plotted in the first area (Column 4, line 57-65, “ Besides the above method of monitoring the shaft vibration by dividing the rotation speed range into a plurality of ranges (i.e. scores) as shown in FIG. 3A, there is another method in which the shaft vibration is monitored on the basis of continuous functions f1(N) and f2(N) of the rotation speed N of the rotary machine. In FIG. 3B, the relation f1 (N) <A<f2 (N) holds in an alarm region, the relation f2 (N) <A holds in a trip region,”)
 wherein the computing section diagnoses a level of abnormality based on the scores given to the peak values, and wherein the output section is configured to display externally the level of the abnormality diagnosed by the computing section (Based on 3A and 3B the abnormality level is based on the score of alarm, trip or safety which is deducted based on vibration and speed value).  

Regarding claim 6 the combination of Kurihara and Murphy teaches the limitations of claim 4.
	Kurihara further teaches wherein the rotating machine includes a plurality of vibration meters (Fig 1A,1B 1-6, Col 4, line 1-3, “ A vibration transducer 12 (i.e. vibration meter) as shown in FIG. 1B is mounted on each of the bearings 1 to 6. ), wherein the two-dimensional graph is one of a plurality of two-dimensional graphs that are created for each of vibration values detected by the vibration meters ( Fig 3A , divided in 3 regions showing vibration amplitude as mentioned in Column 4, line 41-45- alarm ,tip and safety),  
	Kurihara is silent with regards to wherein the output section displays externally the two-dimensional graph in which the scores in each of the areas of the two-dimensional graphs determined for each of the vibration meters are added up together.
	Murphy teaches wherein the output section displays externally the two-dimensional graph in which the scores in each of the areas of the two-dimensional graphs determined for each of the vibration meters are added up together ( Para [0035], “When a single event is occurs, it might be displayed with a caution color on a display or light, recorded in a log, or sent out over an electronic reporting mechanism such as SNMP traps, relay contacts, email, etc.” According to Abstract any vibration is considered as an event. So, during presence of vibration based on the strength of vibration (i.e. evaluation result) a result is displayed. Also based on Abstract – “The arrangement herein provides an algorithm to analyze the disturbance events which calculates for each event a score dependent on the presence of the event and the value associated with the event, generates a summation of the scores in a FIFO and when the summation of the scores exceeds a predetermined threshold within a predetermined time period, the processor emits a signal triggering the alarm condition.”)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement presentation of vibration results as taught by Murphy into the vibration monitoring system of Kurihara since the technique of Murphy is applied on the vibration monitoring system. Therefore, this technique of displaying vibration evaluated results would facilitate detection of any unwanted vibration and taking corrective measures easily (Murphy, Para [0005]).

Regarding claim 7 the combination of Kurihara and Murphy teaches the limitations of claim 4.
	Kurihara further teaches wherein the two-dimensional plane is one of a plurality of two-dimensional graphs that are created for each of critical speed regions of rotation speeds (Fig 3A, divided in 3 regions showing vibration amplitude as mentioned in Column 4, line 41-45- alarm, tip and safety. The rotation speed presented in X axis showing critical speed for different regions),  
	Kurihara is silent with regards to wherein the output section displays externally one two-dimensional graph in which the scores are added up together in each of the areas of the two-dimensional graphs.
	Murphy teaches wherein the output section displays externally one  two-dimensional graph in which the scores are added up together in each of the areas of the two-dimensional graphs ( Para [0035], “When a single event is occurs, it might be displayed with a caution color on a display or light, recorded in a log, or sent out over an electronic reporting mechanism such as SNMP traps, relay contacts, email, etc.” According to Abstract any vibration is considered as an event. So, during presence of vibration based on the strength of vibration (i.e. evaluation result) a result is displayed. Also based on Abstract – “The arrangement herein provides an algorithm to analyze the disturbance events which calculates for each event a score dependent on the presence of the event and the value associated with the event, generates a summation of the scores in a FIFO and when the summation of the scores exceeds a predetermined threshold within a predetermined time period, the processor emits a signal triggering the alarm condition.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement presentation of vibration results as taught by Murphy into the vibration monitoring system of Kurihara since the technique of Murphy is applied on the vibration monitoring system. Therefore, this technique of displaying vibration evaluated results would facilitate detection of any unwanted vibration and taking corrective measures easily (Murphy, Para [0005]).

Regarding claim 8 the combination of Kurihara and Murphy teaches the limitations of claim 4.
	Kurihara further teaches wherein the rotating machine includes a plurality of vibration meters to detect vibrations of bearing units on a drive-side and a driven-side(Fig 1A,1B 1-6, Col 4, line 1-3, “ A vibration transducer 12 (i.e. vibration meter), and wherein the computing section creates a two-dimensional graph for vibration from each of the vibration meters, and creates a two-dimensional plane graph for vibration of each difference between vibrations from the vibration meters( Fig 3A , divided in 3 regions showing vibration amplitude as mentioned in Column 4, line 41-45- alarm ,tip and safety. Also based on Col 8, line 24-30, “FIG.9F that an output signal from the selective output circuit 75 is shown by the solid waveform when the difference ∆A or ∆A above described exceeds the setting defining the region S),  
	Kurihara is silent with regards to wherein the output section displays externally the two-dimensional plane graphs created by the computing section 
	Murphy teaches wherein the output section displays externally the two-dimensional plane graphs created by the computing section (Para [0035], “When a single event is occurs, it might be displayed with a caution color on a display or light, recorded in a log, or sent out over an electronic reporting mechanism such as SNMP traps, relay contacts, email, etc.” According to Abstract any vibration is considered as an event. So, during presence of vibration based on the strength of vibration (i.e. evaluation result) a result is displayed.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement presentation of vibration results  as taught by Murphy  into the vibration monitoring system of Kurihara since the technique of Murphy is applied on the vibration monitoring system. Therefore, this technique of displaying vibration evaluated results would facilitate detection of any unwanted vibration and taking corrective measures easily (Murphy, Para [0005]).

Regarding claim 9 the combination of Kurihara and Murphy teaches the limitations of claim 5.
	Kurihara further teaches wherein the areas are set in the two-dimensional plane defined by the vibration values and the rotation speeds in a way that, a first upper limit and a first lower limit of a rotation speed are set with a boundary between the first area and another area, a second upper limit and a second lower limit of the rotation speed are set in rotation speed positions located farther away from the first area than the first upper limit and the first lower limit of the rotation speed, a first upper limit and a first lower limit of a vibration value are set to define a most normal area as a vibration value in a critical speed, and a second upper limit and a second lower limit of the vibration value are set in vibration value positions located farther than the first upper limit and the first lower limit of the vibration value (Fig 3A presents the upper limit and lower limits by N1 ,N2 and N3. For details please check Column 4, line 40-65).  

Regarding claim 10 Kurihara teaches a rotating machinery diagnosis and monitoring method using vibration values (FIG. 2 is a block diagram of a shaft vibration monitoring system]) comprising the steps of: receiving vibration values of the rotating machinery from a vibration meter (Col 4, line 1-5, “LP driving a generator. A vibration transducer 12 as shown in FIG. 1B is mounted on each of the bearings 1 to 6.”); receiving rotation speeds of the rotating machinery from a speed sensor ( Col 3, line 23-26, “FIG. 1C is a schematic view showing the structure of a reference pulse generator and a rotation speed-responsive pulse generator (i.e. rotation speed sensor)”); identifying peak values of the vibration values; and evaluating a degree of abnormality of the rotating machine from  magnitude of the peak values of the vibration values and/or the rotation speeds at the peak values of the vibration values (Column 4 lines 41-45 – “A method as illustrated in FIG. 3A has been proposed so as to diagnose unusual vibration (i.e. degree of abnormality) of the rotor shaft 11 of the rotary machine on the basis of the relation between the vibration amplitude A and the rotation speed N of the rotary machine.”), wherein evaluating the degree of abnormality from the rotation speeds at the peak values of the vibration values is based on an index with respect to a critical speed (See the thresholds used in evaluating the “safety,” “alarm,” and “trip” scores shown in Fig. 3 and described at Column 3 line 41 to Column 4 line 9. This different score presents degree of abnormality).

Response to Arguments
Applicant's arguments filed on 05/20/2021 have been fully considered
With regards to remarks about “Claim Rejection – 35 USC 101”, the arguments are persuasive. Amended claim specifies clearly the field of innovation and integrates into a practical application of evaluating abnormality degree from rotation speed and vibration. Thus, the rejection is withdrawn.
With regards to remarks about “Claim Rejection 103”, the arguments are not persuasive. Below is examiner’s response for the argument:
	Applicant argues – “Kurihara, on the other hand, discloses an invention that evaluates a degree of abnormality based solely on vibration amplitude (FIG. 3A, column 4 line 41 to column 5 line 9). More specifically, Kurihara discloses that threshold values A1-A6 of the vibration amplitude A for evaluating a degree of abnormality are changed according to the rotation speed N of the rotary machine. In Kurihara, it is impossible to detect abnormality symptoms and/or abnormality if the vibration values do not increase”
	Examiner respectfully disagree for following reason:
The instant application also depends on vibration value to increase to evaluate the degree of abnormality. Because claim 1 recites – “wherein the computing section is configured to evaluate the degree of abnormality from the rotation speeds at the peak values of the vibration values (i.e. when vibration value increase it creates peak) based on an index with respect to a critical speed.”
Furthermore, according to the prior art of Kurihara the “unusual vibration” i.e. degree of abnormality is measured as stated – “A method as illustrated in FIG. 3A has been proposed to diagnose unusual vibration of the rotor shaft 11 of the rotary machine based on the relation between the vibration amplitude A and the rotation speed N of the rotary machine.” (Col 4, line 41-45).
Thus, prior art using both vibration and rotational speed to detect the degree of abnormality. Thus, applicant’s argument is just a mere allegation.

	Applicant argues – “In Kurihara, a degree of abnormality is evaluated only by comparing the vibration amplitude A with the threshold values A1-A6, and the rotation speed N is used only for determining the threshold values A1-A6 of the vibration amplitude. Kurihara fails to disclose the claimed feature “the computing section is configured to evaluate the degree of abnormality from the rotation speeds at the peak values.”
	Examiner respectfully disagree for following reason:
	Kurihara clearly teaches - The rotation speed range of the rotary machine is classified into a safety region, an alarm region and a trip region depending on the level of the shaft vibration signal (Abstract).
	Kurihara further teaches - The pulse signal 105 or 106 indicative of the rotation speed N of the rotary machine is also applied from the pulse generator to the monitoring circuit 24. The signal 105 or 106 may, however, be any one of other signals proportional to the rotation speed of the rotary machine (Col 4, line 35-40).
Thus, the rotation speed is used to find out different regions to present the fault or abnormality level of vibration.
Thus, rejection is still maintained for 103.
Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Kim et al. (US 20170314539 A1) – This art teaches rotation type actuator and using temperature gradient to check abnormality.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached 8:00PM-5PM, CST, Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AEYSHA. SULTANA
Examiner
Art Unit 2862



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        6/17/2022